Title: Thomas Appleton to Thomas Jefferson, 26 August 1818
From: Appleton, Thomas
To: Jefferson, Thomas


          
            
            Leghorn 26th August 1818—
          
          I have receiv’d, Sir, only this morning, your letter in date of 4th of April, covering the Statement of your account with Mad: Pini; and as a vessel will depart for Balto in the course of an hour, it affords me just the time to say, that your letter was accompanied by one from mr John Vaughan, mentioning, “that he then inclos’d a bill of exchange by S: Girard on La fitte & Co Paris for francs. 2415.” but no Such bill was found therein by me.—I regret greatly this inadvertence of mr Vaughan, inasmuch, as it prevents, or rather delays, the fulfilling the engagement with mad: Pini; and the disappointment will be in proportion to her present wants, which She informs me are Somewhat pressing. In the course of a few days, I shall wait on her at Pisa, and deliver into her hands your Statement and obligation, explaining at the Same time all the items.—I shall reply, very shortly to those parts of your letter in relation to orvietto wine, & the Sculptors.—Accept, Sir, the renewal of my unalterable respect & esteem
          
            Th: Appleton
          
        